PER CURIAM.
Shannon Justice appeals from the revocation of his supervised release and the imposition of a six-month prison term. We review for abuse of discretion the district court’s decision to revoke a defendant’s supervised release and impose a sentence after revocation. United States v. Wells, 163 F.3d 889, 898-99 (4th Cir.1998); United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.1995). The district court may revoke a defendant’s term of supervised release if the court finds, by a preponderance of the evidence, that the defendant violated a condition of supervised release. 18 U.S.C. § 3583(e)(3) (2000); United States v. Copley, 978 F.2d 829, 831 (4th Cir.1992). There was sufficient evidence for the district court to revoke Justice’s term of supervised release and sentence him to six months imprisonment. Finding no abuse of discretion, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.